Citation Nr: 1702336	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  15-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for generalized arthritis.

2.  Entitlement to service connection for an eye condition.

3.  Entitlement to service connection for sensorineural hearing loss.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for colon cancer.

7.  Entitlement to service connection for a circulatory disorder of the bilateral upper extremities.

8.  Entitlement to service connection for a circulatory disorder of the bilateral lower extremities.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability(ies) (TDIU).


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to November 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for generalized arthritis, an eye condition, sensorineural hearing loss, a heart condition, diabetes mellitus, colon cancer, a circulatory disorder of the bilateral upper extremities, a circulatory disorder of the bilateral lower extremities, and erectile dysfunction; as well as entitlement to a SMC based upon the need for aid and attendance and entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be conducted before these issues can be adjudicated on the merits.  

A review of the claims file reveals that the Veteran receives regular treatment at the VA Caribbean Healthcare System in San Juan, Puerto Rico.  However, the most recent VA treatment records associated with the claims file are dated in April 2014, approximately three years ago.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, the Veteran's VA treatment records from April 2014 to the present should be requested.

In addition, the Veteran's VA treatment records indicate that he receives additional treatment for the disabilities on appeal from the Doctors' Center Hospital in Manatí, Puerto Rico, as well as from Guillermo Armaiz, M.D., in Vega Baja, Puerto Rico.  However, it does not appear that these records have been associated with the claims file.  As these records are likely to be relevant to several of the issues on appeal, the RO should request that the Veteran submit these records or authorize VA to obtain these records on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain his medical records from the Doctors' Center Hospital in Manatí, Puerto Rico, as well as from Guillermo Armaiz, M.D., in Vega Baja, Puerto Rico. 

All efforts to obtain these records must be documented in the file.  Make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, then notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran that the claim will be rated on the evidence available but that if the records are later submitted the claim may be readjudicated.

2.  Obtain all records of the Veteran's treatment at the VA Caribbean Healthcare System in San Juan, Puerto Rico, and all associated outpatient clinics, dated from April 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, then notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Once all of the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




